Exhibit 10.3

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

LOGO [g76596image001.jpg]

September 22, 2006

Robert Shakotko

Managing Director

Standard & Poor’s Index Services

55 Water Street, 42nd Floor

New York, New York 10041

 

  Re: Second Amendment to the S&P-CME 2005 License Agreement

Dear Mr. Shakotko:

S&P and CME have agreed to amend our License Agreement to adjust the fees set
forth in Appendix 7. Pursuant to Section 2(e) of the License Agreement
(“Agreement”) between the Chicago Mercantile Exchange (“CME”) and Standard &
Poor’s (“S&P”), dated September 20, 2005, as amended, CME requests that the
Agreement be updated as specified below.

Appendix 7 of the Agreement shall be deleted in its entirety and replaced with
the following text:

APPENDIX 7

1. S&P Stock Index Fees. Third party communications vendors that are not
Existing S&P Vendors (as defined below) and wish to obtain from CME the right to
display the S&P Stock Indices via a publicly available Internet website or a
private network or intranet website (“Communications Vendors”) shall be required
to pay the following fees (“Stock Index Fees”).

(a) Any Communications Vendor that wishes to display the S&P Stock Indices on a
website that provides access to the S&P Stock Indices only to certain authorized
users (i.e., users whose access to the web site is conditioned on use of an
assigned password, user identification number or similar identifying
information) will be required to pay monthly Stock Index Fees, based on the
number of authorized users permitted to access the S&P Stock Indices during that
month and whether the Communications Vendor distributes real-time S&P Stock
Indices or delayed (i.e., non real-time) S&P Stock Indices. CME shall invoice
these Communications Vendors on a quarterly basis and shall use commercially
reasonable efforts to collect Stock Index Fees that are specified in each
invoice.



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

Second Amendment

Page 2 of 4

 

Real-Time S&P Stock Indices

  

Monthly Stock Index Fee

*****

  

*****

*****

  

*****

*****

  

*****

Delayed S&P Stock Indices

  

*****

  

*****

*****

  

*****

*****

  

*****

Real-Time and Delayed S&P Stock Indices

  

*****

(b) Any Communications Vendor that wishes to display the S&P Stock Indices on a
publicly available website (i.e., where use of the web site is not conditioned
on use of an assigned password, user identification number or similar
identifying information), will be required to pay the following annual Stock
Index Fees, based on the number of uniform resource locators (“URLs”) on which
the S&P Stock Indices will be displayed, regardless of whether the
Communications Vendor receives the S&P Stock Indices directly from CME (“CME
Data Vendor”) or via a third party data vendor which in turn has received the
S&P Stock Indices from CME (“Third Party Data Vendor”), and regardless of
whether the Communications Vendor distributes real-time S&P Stock Indices or
delayed S&P Stock Indices. These fees include the right to display up to, but
not more than, four S&P Stock Indices per URL. Any Communications Vendor that
wishes to display more than four S&P Stock Indices on a URL will be required to
pay an additional fee determined by S&P after reasonable consultation with CME.
CME will invoice these Communications Vendors on an annual basis and shall use
commercially reasonable efforts to collect Stock Index Fees that are specified
in each invoice.

 

   

Real-Time Distributor

   Delayed Distributor

CME Data Vendor

  *****    *****

Third Party Data Vendor

  *****    *****

2. Revenue Sharing. Except as set forth below, the parties agree that they will
share the Stock Index Fees collected by CME from Communications Vendors, such
that ***** of the collected Stock Index Fees will be remitted by CME to S&P
(“S&P Share”) and ****** will be retained by CME (“CME Share”). Within 60 days
following the end of each three-month period following the Effective Date of
this Second Amendment (a “Quarter”), CME will determine the total collected
Stock Index Fees during that Quarter and will remit to S&P the S&P Share. If at
the end of the first twelve-month



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

Second Amendment

Page 3 of 4

period following said Effective Date or any anniversary thereof, the dollar
value of the total S&P Share for that twelve-month period is less than *****
(the “Minimum Annual S&P Share”), CME shall within 30 days of the relevant
anniversary date pay to S&P an amount equal to the difference between the dollar
value of the total S&P Share for that twelve-month period and the Minimum Annual
S&P Share.

3. Existing S&P Vendors. The parties acknowledge that prior to and subsequent to
the Effective Date of this Amendment, S&P has entered, and will enter, into
agreements with various Communication Vendors in connection with their display
of some or all of the S&P Stock Indices (“Existing S&P Vendors”). CME agrees
that this Amendment shall have no effect on such agreements and that CME shall
not have the right to receive any portion of S&P’s fees from such Communication
Vendors for as long as S&P maintains its own contractual relationship with such
Communication Vendors in connection with the S&P Stock Indices.

4. Audits. Where CME conducts an audit with a Vendor or a Subscriber Firm and
unreported S&P use is discovered, CME will retain ***** of the findings revenue
and remit ***** to S&P. CME agrees to fund all audit and audit related costs.

5. Additional CME Responsibilities.

(a) CME will require Communications Vendors to sign a contract in a form
substantially similar to one of the Vendor Agreements attached to this Appendix
7 as Exhibit A.

(b) CME will submit to S&P on a quarterly basis a report indicating the
Communications Vendors to which CME has disseminated the S&P Stock Indices, the
corresponding number of Internet websites on which the S&P Stock Indices are
being displayed or, if applicable, the number of authorized users permitted to
access the S&P Stock Indices, and payment and account balance information.

6. Additional S&P Responsibilities. S&P may change the Stock Index Fees by
providing to CME at least 90 days’ prior written notice. S&P agrees that it will
consult with CME prior to decreasing the Stock Index Fees.



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

Second Amendment

Page 4 of 4

Except as modified hereby, all of the terms and conditions of the Agreement
shall remain in full force and effect.

Please acknowledge your receipt and acceptance of this amendment by signing
below and returning this letter to us at your earliest convenience. If you have
any questions or comments, please do not hesitate to call Matthew Kelly at
(312) 930-3046.

 

Sincerely,

/s/ Matthew J. Kelly

Matthew J. Kelly

Agreed and Accepted:

 

By:  

/s/ Robert Shakotko

  Robert Shakotko   Managing Director   Standard & Poor’s cc:   Shannon
Laughlin, S&P   Brian McElligott, CME